--------------------------------------------------------------------------------

Exhibit 10.2
 
EIGHTH AMENDMENT, dated as of March 21, 2014 (this “Amendment”), to the CREDIT
AGREEMENT dated as of December 31, 2010 (as same may be further amended,
restated, modified or otherwise supplemented, from time to time, the “Credit
Agreement”) by and among ACETO CORPORATION, a New York corporation, ACETO
AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS
CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation,
ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New Jersey
corporation, ACETO REALTY LLC, a New York limited liability company, and RISING
PHARMACEUTICALS, INC. (f/k/a Sun Acquisition Corp.), a Delaware corporation,
jointly and severally, (each a “Company” and collectively the “Companies”), the
LENDERS which from time to time are parties thereto (individually, a “Lender”
and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association as Administrative Agent for the Lenders.


RECITALS


WHEREAS, the Companies have requested and the Administrative Agent and the
Lenders have agreed, subject to the terms and conditions of this Amendment, to
amend certain provisions of the Credit Agreement as set forth herein;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:


1.            Amendments.   Clause (a) of Section 7.14 of the Credit Agreement
is hereby amended and restated in its entirety as follows:


(a)           if no Default or Event of Default shall have occurred and is then
continuing or could occur as a result thereof, Aceto may make dividends and
distributions to its shareholders in any trailing twelve (12) month period not
to exceed (i) $6,900,000 for the twelve month period ending March 31, 2014, and
(ii) $7,300,000 for the twelve month period ending on the last day of each
calendar quarter thereafter.
 
2.            Conditions of Effectiveness.  This Amendment shall become
effective as of the date hereof, upon receipt by the Administrative Agent of (i)
this Amendment, duly executed by the Companies and the Lenders and (ii)
reimbursement of the legal fees and expenses of Farrell Fritz, P.C., the Agent’s
counsel, in the amount of $250.00.
 
3.            Representations and Warranties.  Each Company hereby represents
and warrants to the Lenders and the Administrative Agent as follows:


(a)             After giving effect to this Amendment (i) each of the
representations and warranties set forth in Article IV of the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on and as of the date of this Amendment except to the extent such
representations or warranties relate to an earlier date in which case they shall
be true and correct in all material respects as of such earlier date, and (ii)
no Default or Event of Default has occurred and is continuing as of the date
hereof or shall result from after giving effect to this Amendment.


(b)            Each Company has the power to execute, deliver and perform this
Amendment and each of the other agreements, instruments and documents to be
executed by it in connection with this Amendment.  No registration with or
consent or approval of, or other action by, any Governmental Authority is
required in connection with the execution, delivery and performance of this
Amendment and the other agreements, instruments and documents executed in
connection with this Amendment by any Company, other than registration, consents
and approvals received prior to the date hereof and disclosed to the Lenders and
which are in full force and effect.
 

 

 

 



  (c)            The execution, delivery and performance by each Company of this
Amendment and each of the other agreements, instruments, and documents to be
executed by it in connection with this Amendment, (i) have been duly authorized
by all requisite corporate or limited liability company action, and (ii) will
not violate  (A) any provision of law applicable to any Company, any rule or
regulation of any Governmental Authority applicable to any Company or (B) the
certificate of incorporation, by-laws, or articles of organization or operating
agreement, as applicable, of any Company.


  (d)            This Amendment and each of the other agreements, instruments
and documents executed in connection with this Amendment to which the Companies
are a party have been duly executed and delivered by each Company and
constitutes a legal, valid and binding obligation of each Company enforceable,
as the case may be, in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally and by equitable
principles of general application, regardless of whether considered in a
proceeding in equity or at law.


          (e)             Neither the Articles of Organization or Operating
Agreement of Aceto Realty LLC nor the Certificate of Incorporation or By-laws of
any other Borrower have been amended, modified, revoked or rescinded since the
Closing Date.


4.           Miscellaneous.


Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.


As amended hereby, the Credit Agreement shall remain in full force and effect in
accordance with the terms thereof.


The amendments herein contained are limited specifically to the matters set
forth above and do not constitute directly or by implication an amendment or a
waiver of any other provision of Credit Agreement or a waiver of any Default or
Event of Default which may occur or may have occurred under the Credit
Agreement.


This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment.


THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 

2

 

 

 
5.           Reaffirmation.
 
Each Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment, (i) all terms
and provisions contained in the Security Documents are, and shall remain, in
full force and effect in accordance with their respective terms and (ii) the
liens heretofore granted, pledged and/or assigned to the Administrative Agent
for the benefit of the Lenders as security for the Companies’ obligations under
the Notes, the Credit Agreement and the other Loan Documents shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment; (b) reaffirms and ratifies all the representations and covenants
contained in each Security Document; and (c) represents, warrants and confirms
the non-existence of any offsets, defenses, or counterclaims to its obligations
under any Security Document.


[the next page is the signature page]
 

3

 

 

 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Waiver to be duly executed as of the day and year first above
written.

           
ACETO CORPORATION
 
ACETO AGRICULTURAL
CHEMICALS CORPORATION
              By: 
/s/ Douglas Roth
  By:  /s/ Douglas Roth   Name: Douglas Roth   Name: Douglas Roth   Title:
  Chief Financial Officer   Title:   Secretary/Treasurer           CDC PRODUCTS
CORPORATION   ACCI REALTY CORP.           By: /s/ Douglas Roth   By: /s/ Douglas
Roth  
Name: Douglas Roth
 
Name: Douglas Roth
 
Title:   Secretary/Treasurer
 
Title:   Secretary/Treasurer
          ACETO PHARMA CORP.   ARSYNCO INC.           By: /s/ Douglas Roth   By:
/s/ Douglas Roth   Name: Douglas Roth  
Name: Douglas Roth
  Title:   Secretary/Treasurer  
Title:   Secretary/Treasurer
         
ACETO REALTY LLC
By: Aceto Corporation, its Sole Member
 
RISING PHARMACEUTICALS, INC.
(f/k/a Sun Acquisition Corp.)
          By: /s/ Douglas Roth   By: /s/ Douglas Roth  
Name: Douglas Roth
 
Name: Douglas Roth
 
Title:   Chief Financial Officer
 
Title:   Secretary/Treasurer
                 
JPMORGAN CHASE BANK, as Administrative Agent and as a Lender
                  By:           Name:         Title:                   WELLS
FARGO BANK, NATIONAL ASSOCIATION, as a Lender                   By:          
Name:         Title:  

 

4

 

 